Blackford, J.
Ejectment against Mason for a lot of ground in Connersville. Plea, not guilty. The cause was submitted to the Court, and a judgment rendered for the plaintiff below.
The plaintiff’s lessor exhibited a title derived from the proprietor of the town.
The defendant relied alone upon a title under a sale of the lot for county taxes assessed for the year 1831. He failed to prove, that the board doing county business had fixed the amount which should be collected on the value of town lots in that year ; and the question, whether proof of such an act of the board was essential to the defendant’s title, is the only one in the cause necessary for us to examine.
We see no difficulty in' this case. The assessment was made under the statute of 1825. By that statute, it was the duty of the board doing county business, to determine the amount of the tax to be collected on town lots for county purposes. Stat. 1825, p. 68. The board had the exclusive authority to determine the amount of the tax ; and unless they did determine it, there was no legal tax on the lot in dispute to be collected. •
The defendant, therefore, failed to prove'any legal claim to the lot.
• The plaintiff showed a sufficient title, and the judgment in his favour is correct.
/. Perry, for the appellant.
G. Holland, for the appellee.

Per Curiam.

The judgment is affirmed with costs.